—Appeal from a judgment of the County Court of Chemung County (Danaher, Jr., J.), rendered September 29, 1992, convicting defendant upon his plea of guilty of the crime of attempted promoting prison contraband in the first degree.
We initially reject defendant’s contentions with respect to the plea proceedings. As requested, an interpreter was present during these proceedings who was to be used, as defendant agreed, only to translate when defendant had difficulty in understanding what was happening. At no point during his plea, however, did defendant indicate that he needed assistance and, in fact, he specifically stated that he understood everything. We also find no evidence of a conflict of interest involving defendant’s attorney. Finally, as a second felony offender, defendant received the most lenient sentence authorized by statute. Any remaining contentions have been considered and found lacking in merit.
Cardona, P. J., Mercure, White, Weiss and Casey, JJ., concur. Ordered that the judgment is affirmed.